Citation Nr: 0811404	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the June 25, 1992, Regional Office decision 
assigning a single 30 percent disability evaluation for the 
veteran's sarcoidosis of the arms, the thighs, and the legs 
was clearly and unmistakably erroneous.  

2.  Whether the May 2, 2005, Regional Office decision 
reducing the disability evaluation for the veteran's 
sarcoidosis of the arms, the thighs, and the legs from 30 
percent to noncompensable was clearly and unmistakably 
erroneous.  

3.  Whether the reduction of the disability evaluation for 
the veteran's sarcoidosis of the arms, the thighs, and the 
legs from 30 percent to noncompensable effective as September 
1, 2005, was proper.  

4.  Entitlement to an increased disability evaluation for the 
veteran's sarcoidosis of the arms, the thighs, and the legs, 
currently evaluated as 30 percent disabling, to include 
entitlement to separate compensable disability evaluations.  

5.  Entitlement to an increased disability evaluation for the 
veteran's pulmonary sarcoidosis, currently evaluated as 30 
percent disabling.  
6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's adjustment disorder with 
depressed mood.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's flat feet.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1959 to November 
1959; from April 1960 to October 1960; from January 1961 to 
January 1964; and from January 1965 to January 1968.  

In February 2005, the Lincoln, Nebraska, Regional Office 
(RO), in pertinent part, proposed to reduce both the 
disability evaluation for the veteran's sarcoidosis of the 
arms, the thighs, and the legs from 30 percent to 
noncompensable and the disability evaluation for his 
pulmonary sarcoidosis from 30 percent to 10 percent.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2, 2005, RO decision which, in pertinent 
part, granted service connection for flat feet; assigned a 10 
percent evaluation for that disability; and effectuated the 
proposed reductions as of August 1, 2005.  In July 2005, the 
RO restored the 30 percent evaluations for the veteran's 
sarcoidosis of the arms, the thighs, and the legs and his 
pulmonary sarcoidosis for the period from August 1, 2005, to 
August 31, 2005; determined that its June 25, 1992, rating 
decision assigning a single 30 percent evaluation for his 
sarcoidosis of the arms, the thighs, and the legs was not 
clearly and unmistakably erroneous; determined that the May 
2, 2005, rating decision reducing the evaluation for his 
sarcoidosis of the arms, the thighs, and the legs was not 
clearly and unmistakably erroneous; denied an increased 
evaluation for his sarcoidosis of the arm, the thighs, and 
the legs; determined that its May 2005 rating decision 
reducing the evaluation for his pulmonary sarcoidosis was not 
clearly and unmistakably erroneous; and denied an increased 
evaluation for his pulmonary sarcoidosis.  

In October 2005, the RO established service connection for an 
adjustment disorder with depressed mood and assigned a 10 
percent evaluation for that disability.  In November 2005, 
the RO restored the 30 percent evaluation for the veteran's 
pulmonary sarcoidosis effective as of September 1, 2005.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his adjustment disorder and 
his flat feet.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased evaluation.  
However, the Court did not provided a specific name for the 
issue in lieu of "increased disability evaluation."  In the 
absence of such direction, the Board has framed the issues as 
entitlement to an initial evaluation in excess of 10 percent 
for the veteran's adjustment disorder with depressed mood and 
an initial evaluation in excess of 10 percent for his flat 
feet.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issues of the veteran's entitlement to increased 
evaluations for both his sarcoidosis of the arms, the thighs, 
and the legs and his pulmonary sarcoidosis are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A June 25, 1992, RO decision established service 
connection for sarcoidosis of the arms, the thighs, and the 
legs; assigned a 30 percent evaluation for that disability 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806 (1991); and effectuated the award as of February 6, 
1992.  The veteran was informed in writing of the decision 
and his appellate rights in July 1992.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

2.  The evidence before the RO in June 1992 indicated that 
the veteran was diagnosed with sarcoidosis dermatitis 
involving the forearms and the medial right distal thigh and 
manifested by multiple raised and red lesions.  

3.  The May 2, 2005, RO decision reducing the evaluation for 
the veteran's sarcoidosis of the arms, the thighs, and the 
legs is not final.  

4.  The evidence of record at the time of the May 2, 2005, 
reduction action did not establish sustained improvement of 
the veteran's sarcoidosis of the arms, the thighs, and the 
legs.  

5.  The veteran's chronic adjustment disorder with depressed 
mood has been shown to be objectively manifested by no more 
than complaints of depression; a dysphoric mood; and a Global 
Assessment of Functioning score of 57.  

6.  The veteran's flat feet (pes planus) have been shown to 
be manifested by no more than moderate bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in its 
June 25, 1992, rating decision assigning a single 30 percent 
evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs.  38 U.S.C.A. § 355 (West 1991); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7806, 7817 (1991); 38 C.F.R. § 3.105(a) 
(2007).  

2.  As the May 2, 2005, RO decision reducing the evaluation 
for the veteran's sarcoidosis of the arms, the thighs, and 
the legs from 30 percent to noncompensable is not final, the 
claim of clear and unmistakable error in that rating decision 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. § 3.105(a) (2007).  

3.  The reduction of the evaluation for the veteran's 
sarcoidosis of the arms, the thighs, and the legs from 30 
percent to noncompensable effective as of September 1, 2005, 
was improper.  38 C.F.R. § 3.344 (2007).  

4.  The criteria for an initial 30 percent evaluation for the 
veteran's adjustment disorder with depressed mood have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, Diagnostic Code 
9440 (2007).  

5.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's flat feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Initially, the Board 
observes that the VCAA does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc). 

In reviewing the issue of whether the reduction of the 
evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs from 30 percent to noncompensable 
effective as of September 1, 2005, was proper, the Board 
observes that the RO did not issue a VCAA notice to the 
veteran which addressed that issue. Notwithstanding the 
absence of a VCAA notice addressing this issue, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision as given the favorable 
resolution below.  

As to the remaining issues, the Board finds that any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002);; Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 
2008) (No. 07A588).  

In reference to the veteran's claims for initial evaluations 
in excess of 10 percent evaluation for his chronic adjustment 
disorder with depressed mood and his flat feet, the Board 
observes that the RO issued VCAA notices to the veteran in 
July 2005 and August 2005 which informed the veteran of the 
evidence generally needed to support a claim for service 
connection and an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

As will be discussed below, the claim of clear and 
unmistakable error in the May 2005 rating decision is being 
dismissed because the May 2005 decision is not final.  38 
C.F.R. § 3.105(a) (2007).  Under these circumstances, the 
Board believes that resolution of the appellant's appeal is 
dependent on interpretation of the regulations pertaining to 
claims for CUE.  Therefore, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim, and that VA has no 
further duty to notify him of the evidence needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103A.

II.  Sarcoidosis of the Arms, the Thighs, and the Legs

A.  Historical Review 

The report of a March 1992 VA examination for compensation 
purposes states that the veteran presented a history of 
sarcoidosis dermatitis diagnosed by biopsy.  On examination, 
the veteran exhibited sarcoidosis dermatitis involving the 
right forearm, the left forearm, and the right medial distal 
thigh.  The veteran was diagnosed with sarcoidosis.  On June 
25, 1992, the RO established service connection for 
sarcoidosis of the arms, the thighs, and the legs; assigned a 
30 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 
(1991); and effectuated the award as of February 6, 1992.  In 
July 1992, the veteran was informed of the decision and his 
appellate rights.  The veteran did not submit a notice of 
disagreement (NOD) with the decision.  

The report of a November 2004 VA examination for compensation 
purposes states that the veteran's outpatient records and 
"the CPRS system" were reviewed.  The examiner did not 
specify whether the veteran's claims files had been reviewed.  
The veteran reported that he experienced significant 
sarcoidosis involving his lower extremities.  The veteran was 
diagnosed with "chronic venous stasis disease of the lower 
extremities with dermatological manifestations of 
hyperpigmentation and thinning of the skin of the bilateral 
lower extremities involving approximately 18 % of total body 
surface area."  The examiner commented that that there was 
"insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder, or residuals of 
sarcoidosis of the arms, or legs or thighs."  

In February 2005, the RO proposed to reduce the evaluation 
for the veteran's sarcoidosis of the arms, the thighs, and 
the legs from 30 percent to noncompensable based solely upon 
the report of the November 2004 VA examination for 
compensation purposes.  On May 2, 2005, the RO effectuated 
the proposed reduction as of August 1, 2005, solely upon the 
report of the November 2004 VA examination for compensation 
purposes.  In May 2005, the veteran submitted a NOD with the 
reduction action.  In July 2005, the RO restored a 30 percent 
evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs for the period from August 1, 2005, to 
August 31, 2005.  In October 2005, the RO issued a statement 
of the case (SOC) to the veteran and his attorney.  In 
December 2005, the veteran submitted an Appeal to the Board 
(VA Form 9) from the reduction action.  

B.  June 25, 1992, RO Decision

Generally, appellate review is initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished.  
Absent such action, a rating determination is considered to 
be final and is not subject to review except upon a finding 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002).  Title 38 of the Code of Federal Regulations (2007) 
provides, in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2007).  (emphasis added).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

At the time of the June 25, 1992, RO decision and at the 
present time, evaluations were determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 355 
(West 1991); 38 C.F.R. Part 4 (1991).  In June 1992, the 
rating schedule did not specifically address sarcoidosis.  In 
such situations, it was and remains permissible to evaluate 
the veteran's service-connected disability under provisions 
of the rating schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1991).  The RO determined that the veteran's 
sarcoidosis dermatitis was analogous to dermatitis 
exfoliativa as both disorders are manifested by similar 
dermatitis symptoms affecting the skin.  The Board finds that 
the RO's choice of dermatitis exfoliativa as an analogous 
disability was not clearly and unmistakably erroneous given 
that the evidence then of record reflected a diagnosis of 
sarcoidosis dermatitis.  

Dermatitis exfoliativa was to be evaluated as eczema under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7817 (1991).  A 30 percent 
evaluation was warranted for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation required ulceration, extensive 
exfoliation, crusting and systemic or nervous manifestations, 
or exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1991).  

In the veteran's May 2005 claim, the veteran's attorney 
advanced that the RO committed "clear and unmistakable error 
in the 'lumping' sarcoidosis of the bilateral arms, bilateral 
legs, and bilateral thighs."  He asserted that "each should 
be separately rated and a bilateral factor added."  

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7817 (1991) directed that evaluations were to be assigned 
based on the extent and severity of the skin involvement.  
They made no provision for the assignment of separate 
evaluations for involvement of separate extremities.  Given 
these facts, the Board concludes that the RO did not commit 
clear and unmistakable error in assigning a single 30 percent 
evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs.  

C.  May 2, 2005, RO Decision

1.  Clear and Unmistakable Error

As noted above, the veteran both filed a timely NOD with and 
subsequently perfected a timely substantive appeal from the 
May 2, 2005, RO decision which effectuated the reduction of 
the evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs from 30 percent to noncompensable.  The 
issue of the propriety of the reduction action is currently 
before the Board and is discussed below.  As the May 2, 2005, 
RO decision is not final, the claim of clear and unmistakable 
error in that decision must be dismissed.  38 C.F.R. 
§ 3.105(a) (2007).  

2.  Propriety of Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2007) direct, in 
pertinent part, that:

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, 
§ 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added).  

Service connection for the veteran's sarcoidosis of the arms, 
the thighs, and the legs was effectuated as of February 6, 
1992.  Therefore, service connection for that disability had 
been in effect for over 13 years at the time of the May 2, 
2005, reduction action.  Therefore, the provisions of 38 
C.F.R. § 3.344 (2007) are for application.  As the RO reduced 
the evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the legs solely upon the report of the November 
2004 VA examination for compensation purposes, it is 
therefore necessary to determine whether all the evidence of 
record clearly warrants the conclusion that there had been 
sustained improvement of the veteran's disability.  The Board 
observes that: the examiner apparently did not review the 
claims files; identified significant lower extremity skin 
lesions in the areas previously involved by sarcoidosis 
dermatitis; and failed to specifically identify any sustained 
improvement in the veteran's service-connected disability 
since the previous VA examinations for compensation purposes 
of record.  Indeed, the examiner tacitly questioned the prior 
diagnosis of chronic sarcoidosis of the arms, the thighs, and 
the legs without specifically discussing the prior 
examination findings.  The evidence then of record is devoid 
of any specific finding of sustained improvement of the 
veteran's sarcoidosis.  Furthermore, VA treatment records 
dated since that examination reveal clinical findings of 
sarcoid lesions on his legs, bilaterally. 

Given these facts, including the deficiencies noted in the 
November 2004 VA examination report, the Board finds that all 
of the evidence does not clearly establish that there has 
been sustained improvement of the veteran's sarcoidosis of 
the arms, the thighs, and the legs.  Accordingly, the Board 
concludes that the reduction was improper and that the 30 
percent rating is restored.  

III.  Adjustment Disorder with Depressed Mood

A.  Historical Review

A May 2005 psychological evaluation from G. David Gruendel, 
Ph.D., conveys that the veteran was diagnosed with "an 
adjustment disorder with depressed mood in response to 
service medical conditions."  The report of an August 2005 
VA examination for compensation purposes states that the 
veteran was diagnosed with an adjustment disorder with 
depressed mood.  A Global Assessment of Functioning (GAF) 
score of 57 was advanced.  In October 2005, the RO 
established service connection for an adjustment disorder 
with depressed mood; assigned a 10 percent evaluation for 
that disability; and effectuated the award as of July 26, 
2005.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 10 percent 
evaluation is warranted for a chronic adjustment disorder 
which is productive of occupational and social impairment due 
to either mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At the August 2005 VA examination for compensation purposes, 
the veteran complained of depression.  He reported that he 
was widowed and retired.  The examiner observed that the 
veteran was appropriately dressed; cooperative; friendly; and 
oriented to person, time, and place, and place.  On mental 
status examination, the veteran exhibited an appropriate 
affect; a dysphoric mood; intact attention and judgment; 
normal memory; and no homicidal ideation.  The veteran was 
diagnosed with an adjustment disorder with depressed mood.  A 
GAF score of 57 was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's adjustment disorder with depressed mood has been 
shown to be manifested by no more than complaints of 
depression; a dysphoric mood; and a GAF score of 57.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994). A score of between 55 and 
60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  

The veteran's adjustment disorder with depressed mood is 
productive of significant social and occupational impairment.  
The report of the August 2005 VA examination for compensation 
purposes reflects that a GAF score of 57 was advanced.  Such 
a score is indicative of moderate difficulty in social and 
occupational functioning.  Given this fact, the Board finds 
that the veteran's psychiatric disability picture most 
closely approximates the criteria for a 30 percent evaluation 
under the provisions of Diagnostic Code 9440.  38 C.F.R. 
§ 4.7 (2007).  

The Board is cognizant that the August 2005 VA examiner noted 
a finding of suicidal ideation, although it was also noted 
that he denied that he would ever actually attempt it do to 
his religious beliefs.  As indicated, suicidal ideation is 
listed among the criteria for a 70 percent rating.  However, 
the Board finds that the results of his examination are 
otherwise entirely consistent with no more than a 30 percent 
rating.  In the absence of any objective evidence of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and/or difficulty in establishing and maintaining 
effective work and social relationships, the Board finds that 
the evidence more closely approximates no more than an 
initial 30 percent evaluation for the veteran's adjustment 
disorder with depressed mood.  

IV.  Flat Feet

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for bilateral pes planus (flat feet).  The report of 
a February 2005 VA examination for compensation purposes 
states that the veteran was diagnosed with chronic pes planus 
initially diagnosed during active service.  In May 2005, the 
RO established service connection for flat feet; assigned a 
10 percent evaluation for that disability; and effectuated 
the award as of October 18, 2004.  


B.  Evaluation

A 10 percent evaluation is warranted for moderate bilateral 
pes planus where the weight-bearing lines are over or medial 
to the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 30 
percent evaluation requires severe bilateral pes planus 
manifested by marked deformity; accentuated pain on 
manipulation and use of the feet; indications of swelling on 
use of the feet; and characteristic callosities.  A 50 
percent evaluation requires for pronounced bilateral pes 
planus manifested by marked pronation; extreme tenderness of 
the plantar surfaces of the feet; and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. §4.71a, Diagnostic Code 5276 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

At the August 2005 VA examination for compensation purposes, 
the veteran complained of bilateral foot pain exacerbated by 
prolonged walking; foot stiffness; and occasional foot 
cramping.  On examination of the feet, the veteran exhibited 
a normal gait; bilateral flat feet; bilateral mid-foot 
malalignment; mild pronation; and bilateral plantar fascia 
tenderness.  Contemporaneous X-ray studies of the feet 
revealed findings consistent with mild pes planus.  The 
veteran was diagnosed with bilateral pes planus; pronation at 
the subtalar and mid-talar joints; and chronic plantar 
fasciitis.  

The veteran's flat feet have been objectively shown to be 
manifested by no more than mild pes planus with pain, 
bilateral mid-foot malalignment, mild pronation, and 
bilateral plantar fascia tenderness.  In the absence of any 
objective evidence of severe bilateral pes planus manifested 
by marked deformity; accentuated pain on manipulation and use 
of the feet; indications of swelling on use of the feet; and 
characteristic callosities, the Board finds that an initial 
evaluation in excess of 10 percent for the veteran's flat 
feet is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007).  The veteran's flat feet symptomatology falls 
squarely within the relevant diagnostic criteria.  Therefore, 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  


ORDER

The June 25, 1992, RO decision assigning a single 30 percent 
evaluation for the veteran's sarcoidosis of the arms, the 
thighs, and the feet was not clearly and unmistakable 
erroneous.  

As the May 2, 2005, RO decision reducing the evaluation for 
the veteran's sarcoidosis of the arms, the thighs, and the 
legs from 30 percent to noncompensable is not final, the 
claim of clear and unmistakable error in that rating decision 
is dismissed.  

As the reduction of the evaluation for the veteran's 
sarcoidosis of the arms, the thighs, and the legs from 30 
percent to noncompensable effective as of September 1, 2005, 
was improper, the appeal is granted.  

An initial 30 percent evaluation for the veteran's adjustment 
disorder with depressed mood is granted subject to the law 
and regulations governing the award of monetary benefits.  

An initial evaluation in excess of 10 percent for the 
veteran's flat feet is denied.  


REMAND

A June 2005 VA treatment record notes that the veteran 
exhibited sarcoid lesions on his legs.  A September 2005 
written statement from Ryan D. Crouch, D.O., conveys that the 
veteran had "some progressive nodules developing on his 
[computerized tomography study] scan."  The doctor opined 
that, "in light of this new information, it does appear that 
his sarcoidosis has progressed."  In reviewing the record, 
the Board observes that the veteran was last afforded a VA 
examination for compensation purposes which addressed his 
sarcoidosis in November 2004.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 5, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that further VA evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his sarcoidosis after March 
2004, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Ryan D. Crouch, D.O., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after September 2005, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his sarcoidosis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Color photographs 
should be taken, if appropriate.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

5.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
both his sarcoidosis of the arms, the 
thighs, and the legs to include 
entitlement to separate compensable 
evaluations and his pulmonary with 
express consideration of the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2007).  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


